                    Case 20-11670-KBO               Doc 5      Filed 07/22/20        Page 1 of 33



                           ,17+(81,7('67$7(6%$1.5837&<&2857
                                )257+(',675,&72)'(/$:$5(

                                                                  
    ,QUH                                                        &KDSWHU
                                                                  
    *1&+2/',1*6,1&et al.                                   &DVH1R .%2 
                                                                  
                    'HEWRUV                                     -RLQWO\$GPLQLVWHUHG 
                                                                  
                                                                  
                                                                  



                        SCHEDULE OF ASSETS AND LIABILITIES FOR
                  GNC INTERNATIONAL HOLDINGS, INC. (CASE NO. 20-11670)





     7KHGHEWRUVLQWKHVHFKDSWHUFDVHVDORQJZLWKWKHODVWIRXUGLJLWVRIHDFKGHEWRU¶V8QLWHG6WDWHVIHGHUDOWD[
       LGHQWLILFDWLRQQXPEHULIDSSOLFDEOHRURWKHUDSSOLFDEOHLGHQWLILFDWLRQQXPEHUDUH*1&+ROGLQJV,QF  
       *1&3DUHQW//&  *1&&RUSRUDWLRQ  *HQHUDO1XWULWLRQ&HQWHUV,QF  *HQHUDO1XWULWLRQ
       &RUSRUDWLRQ   *HQHUDO 1XWULWLRQ ,QYHVWPHQW &RPSDQ\   /XFN\ 2OGFR &RUSRUDWLRQ   *1&
       )XQGLQJ ,QF   *1& ,QWHUQDWLRQDO +ROGLQJV ,QF   *1& &KLQD +ROGFR //&   *1&
       +HDGTXDUWHUV//&  *XVWLQH6L[WK$YHQXH$VVRFLDWHV/WG  *1&&DQDGD+ROGLQJV,QF  
       *HQHUDO 1XWULWLRQ &HQWUHV &RPSDQ\   *1& *RYHUQPHQW 6HUYLFHV //&   *1& 3XHUWR 5LFR
       +ROGLQJV,QF  DQG*1&3XHUWR5LFR//&  7KHGHEWRUV¶PDLOLQJDGGUHVVLV6L[WK$YHQXH
       3LWWVEXUJK3HQQV\OYDQLD
                             Case 20-11670-KBO              Doc 5        Filed 07/22/20       Page 2 of 33




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                            )
             In re:                                                         ) Chapter 11
                                                                            )
             GNC HOLDINGS, INC., et al.,                                    ) Case No. 20-11662 (KBO)
                                                                            )
                            Debtors.1                                       ) (Jointly Administered)
                                                                            )
                                                                            )

                  GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY
                      AND DISCLAIMERS REGARDING DEBTORS’ SCHEDULES OF
                  ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

                GNC Holdings, Inc. (“GNC”) and its affiliated debtors and debtors-in-possession in the
         above-captioned chapter 11 cases (the “Debtors”) submit their Schedules of Assets and Liabilities
         (the “Schedules”) and Statements of Financial Affairs (the “Statements”) pursuant to section 521
         of the Bankruptcy Code (as defined below) and Rule 1007 of the Federal Rules of Bankruptcy
         Procedure.

                 On June 23, 2020 (the “Petition Date”), the Debtors filed voluntary petitions in this Court
         commencing cases (the “Chapter 11 Cases”) for relief under chapter 11 of title 11 of the United
         States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) with the United States Bankruptcy
         Court for the District of Delaware (the “Bankruptcy Court”). The Debtors’ chapter 11 cases have
         been consolidated for procedural purposes only and are being administered jointly under case
         number Case No. 20-11662. The Debtors continue to manage and operate their businesses as
         debtors in possession under sections 1107 and 1108 of the Bankruptcy Code.

                The Schedules and Statements were prepared by the Debtors’ management and are
         unaudited. While those members of management responsible for the preparation of the Schedules
         and Statements have made a reasonable effort to ensure that the Schedules and Statements are
         accurate and complete based on information known to them at the time of preparation after
         reasonable inquiries, inadvertent errors or omissions may exist and/or the subsequent receipt of
         information may result in material changes in financial and other data contained in the Schedules
         and Statements. Accordingly, the Debtors reserve their right to amend and/or supplement their


         1
                The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s United States federal tax
                identification number, if applicable, or other applicable identification number, are: GNC Holdings, Inc. (6244);
                GNC Parent LLC (7572); GNC Corporation (5170); General Nutrition Centers, Inc. (5168); General Nutrition
                Corporation (4574); General Nutrition Investment Company (3878); Lucky Oldco Corporation (7141); GNC
                Funding, Inc. (7837); GNC International Holdings, Inc. (9873); GNC China Holdco, LLC (0004); GNC
                Headquarters LLC (7550); Gustine Sixth Avenue Associates, Ltd. (0731); GNC Canada Holdings, Inc. (3879);
                General Nutrition Centres Company (0939); GNC Government Services, LLC (2226); GNC Puerto Rico
                Holdings, Inc. (4559); and GNC Puerto Rico, LLC (7234). The Debtors’ mailing address is 300 Sixth Avenue,
                Pittsburgh, Pennsylvania 15222.
26804063.1
                                                                     1
                        Case 20-11670-KBO          Doc 5       Filed 07/22/20   Page 3 of 33




         Schedules and Statements from time to time as may be necessary or appropriate; but there can be
         no guarantees that the Debtors will do so.

                 The Debtors and their agents, attorneys and financial advisors do not guarantee or warrant
         the accuracy or completeness of the data that is provided herein and shall not be liable for any loss
         or injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
         negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting, communicating
         or delivering the information contained herein. While commercially reasonable efforts have been
         made to provide accurate and complete information herein, inadvertent errors or omissions may
         exist. The Debtors and their agents, attorneys and financial advisors expressly do not undertake
         any obligation to update, modify, revise, or re-categorize the information provided herein, or to
         notify any third party should the information be updated, modified, revised, or re-categorized. In
         no event shall the Debtors or their agents, attorneys and financial advisors be liable to any third
         party for any direct, indirect, incidental, consequential, or special damages (including, but not
         limited to, damages arising from the disallowance of a potential claim against the Debtors or
         damages to business reputation, lost business or lost profits), whether foreseeable or not and
         however caused, even if the Debtors or their agents, attorneys, and financial advisors are advised
         of the possibility of such damages. These Global Notes and Statements of Limitations,
         Methodology and Disclaimers Regarding Debtors’ Schedules of Assets and Liabilities and
         Statements of Financial Affairs (these “Global Notes”) are incorporated by reference in, and
         comprise an integral part of, the Schedules and Statements, and should be referred to and reviewed
         in connection with any review of the Schedules and Statements. In the event that the Schedules
         and Statements differ from these Global Notes, these Global Notes shall control.

                                                General Comments

         1.     Reservation of Rights. The Debtors reserve the right to dispute, or to assert setoff or other
                defenses to, any claim reflected in the Schedules and Statements as to amount, liability,
                and classification. The Debtors also reserve all rights with respect to the values, amounts,
                and characterizations of the assets and liabilities listed in their Schedules and Statements.

         2.     Basis of Presentation. The Schedules and Statements reflect the separate assets and
                liabilities of each individual Debtor. For financial reporting purposes, GNC and its
                affiliated debtors and debtors in possession historically prepared consolidated financial
                statements, which included financial information for all of its subsidiaries and which were
                audited annually.

                These Schedules and Statements do not purport to represent financial statements prepared
                in accordance with Generally Accepted Accounting Principles (“GAAP”), nor are they
                intended to reconcile to the financial statements previously distributed to lenders, major
                creditors, or various equity holders on an intermittent basis. It should also be noted that the
                Debtors use a consolidated cash management system through which the Debtors pay
                substantially all liabilities and expenses. The Schedules and Statements have been signed
                by Tricia Tolivar, Chief Financial Officer, for GNC. In reviewing and signing the
                Schedules and Statements, Ms. Tolivar necessarily relied upon the efforts, statements and
                representations of the accounting and non-accounting personnel located at the Debtors’
                offices who report to, or work with, Ms. Tolivar, either directly or indirectly. Ms. Tolivar
26804063.1
                                                           2
                     Case 20-11670-KBO           Doc 5       Filed 07/22/20    Page 4 of 33




              has not, and could not have, personally verified the accuracy of each such statement and
              representation, including statements and representations concerning amounts owed to
              creditors.

         3.   Date of Valuations. Except as otherwise noted in the Schedules and Statements, all
              liabilities, as well as cash, inventory and vendor debit balances, are valued as of the Petition
              Date. The Schedules and Statements reflect the Debtors' best effort to allocate the assets,
              liabilities, receipts, and expenses to the appropriate Debtor entity “as of” such dates. All
              values are stated in United States currency. In certain instances, the Debtors used estimates
              or prorated amounts where actual data as of the aforementioned dates was not available.
              The Debtors made a reasonable effort to allocate liabilities between the pre- and post-
              petition periods based on the information and research that was conducted in connection
              with the preparation of the Schedules and Statements. As additional information becomes
              available and further research is conducted, the Debtors may modify the allocation of
              liabilities between the pre- and post-petition periods and amend the Schedules and
              Statements accordingly.

         4.   Book Value. Except as otherwise noted, each asset and liability of each Debtor is shown
              on the basis of net book value of the asset or liability in accordance with such Debtor's
              accounting books and records. Therefore, unless otherwise noted, the Schedules and
              Statements are not based upon any estimate of the current market values of the Debtors’
              assets and liabilities, which may not correspond to book values. It would be cost prohibitive
              and unduly burdensome to obtain current market valuations of the Debtors’ property
              interests. Except as otherwise noted, the Debtors’ assets are presented, in detail, as they
              appear on the Debtors’ accounting sub-ledgers. As such, the detail may include error
              corrections and value adjustments (shown as negative values or multiple line items for an
              individual asset). The Debtors believe that certain of their assets, including (i) goodwill,
              (ii) certain owned property, (iii) right of use related to leased assets and (iv) intangibles
              may have been significantly impaired by, among other things, the events leading to, and
              the commencement of, the Debtors’ chapter 11 cases. The Debtors have not yet formally
              evaluated the appropriateness of the carrying values ascribed to their assets prior to the
              Petition Date.

         5.   Consignment Related Matters. The Debtors receive goods under consignment
              arrangements with certain vendors. For purposes of these Schedules, the Debtors do not
              claim any ownership in the consignment inventory and therefore, the value of such
              inventory is not reflected in the schedules and statements.

         6.   Property and Equipment. Owned property and equipment are recorded at cost and are
              shown net of depreciation. Depreciation is recorded using the straight-line method over
              the estimated useful lives of the assets, which range from three to nine years for furniture,
              fixtures, equipment, and software. Leasehold improvements are amortized on the straight-
              line method over the shorter of the lease term or estimated useful life of the asset. Buildings
              and improvements are amortized on the straight-line method over the shorter of the useful
              life of the improvement or the remaining life of the building. The Debtors may lease
              equipment from certain third-party lessors. To the extent possible, any such leases are listed
              in the Schedules and Statements. Nothing in the Schedules and Statements is, or should be
26804063.1
                                                         3
                      Case 20-11670-KBO          Doc 5       Filed 07/22/20   Page 5 of 33




               construed as, an admission as to the determination of the legal status of any lease (including
               whether any lease is a true lease or a financing arrangement), and the Debtors reserve all
               rights with respect thereto.

         7.    Causes of Action. The Debtors have made their best efforts to set forth known causes of
               action against third parties as assets in their Schedules and Statements. The Debtors reserve
               all of their rights with respect to causes of action they may have, whether disclosed or not
               disclosed, and neither these Global Notes nor the Schedules and Statements shall be
               deemed a waiver of any such causes of action.

         8.    Litigation. Certain litigation actions (the “Litigation Actions”) reflected as claims against
               a particular Debtor may relate to any of the other Debtors. The Debtors made reasonable
               efforts to accurately record the Litigation Actions in the Schedules and Statements of the
               Debtor(s) that is the party to the Litigation Action. The inclusion of any Litigation Action
               in these Schedules and Statements does not constitute an admission by the Debtors of
               liability, the validity of any Litigation Action or the amount of any potential claim that may
               result from any claims with respect to any Litigation Action, or the amount and treatment
               of any potential claim resulting from any Litigation Action currently pending or that may
               arise in the future.

         9.    Application of Vendor Credits. In the ordinary course of their businesses, the Debtors
               apply credits against amounts otherwise due to vendors. These credits arise because, among
               other matters, (i) materials ordered and paid for may not be delivered, (ii) materials
               delivered may be damaged or unusable, (iii) co-marketing arrangements and, (iv) vendor
               provided volume rebates and cash discounts. Certain of these credits are subject to change.
               Vendor claims are listed at the amounts entered on the Debtors’ books and records, which
               may or may not all reflect credits or allowances due from such creditors to the Debtors.
               The Debtors reserve all of their rights with respect to such credits and allowances.

         10.   Claims. Certain of the Debtors’ Schedules list creditors and set forth the Debtors’ estimate
               of the claims of creditors as of the Petition Date. The claim amounts reflected on the
               Schedules may include the Debtors’ estimates for vendor charges not yet invoiced. By
               estimating certain invoices, the Debtors are not representing that they have sought to
               identify and estimate all uninvoiced vendor charges. To the extent that a claim of a
               particular vendor is an aggregate of multiple invoices, the Debtors have reflected the claim
               with a designation of “undetermined.”

               The Debtors intentionally have not included “non-cash” accruals, i.e. accruals to recognize
               expense or liability over multiple periods where no specific obligation to perform is
               established, such as accruals to equalize lease payments, in the Schedules and Statements.

               The Bankruptcy Court has authorized the Debtors, among other matters, to (i) continue
               certain customer practices, (ii) pay certain prepetition wages, salaries, employee benefits
               and other related obligations, (iii) pay certain prepetition sales, use and other taxes,
               (iv) make certain critical vendor payments, (v) pay certain prepetition shipping charges and
               related possessory liens, (vi) pay certain lienholders and (vii) pay franchisee claims. While
               the Debtors have made their best efforts to reflect the claims, by vendor or counterparty,

26804063.1
                                                         4
                      Case 20-11670-KBO           Doc 5       Filed 07/22/20   Page 6 of 33




               net of these various adjustments as well as “vendor credits” discussed above, the actual
               unpaid claims of creditors that may be allowed in these cases may differ from the amounts
               set forth in the Schedules and Statements. Moreover, the Debtors have not attempted to
               reflect any alleged recoupments in the claims of utility companies or other parties holding
               prepetition deposits that may assert (or have asserted) a recoupment right.

               To the extent any employees have been paid or will be paid in accordance with the
               Bankruptcy Court’s order they have not been listed.

               Any failure to designate a claim listed on a Debtor's Schedule as “disputed,” “contingent,”
               or “unliquidated” does not constitute an admission by the Debtors that the claim is not
               “disputed,” “contingent,” or “unliquidated.” The Debtors reserve the right to (i) object to
               or otherwise dispute or assert setoff rights, cross-claims, counterclaims or defenses to, any
               claim reflected on the Schedules as to amount, liability or classification or (ii) otherwise to
               designate subsequently any claim as “disputed,” “contingent” or “unliquidated.”

               The claims listed on the Schedules do not reflect any analysis of claims under section
               503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all of their rights to
               dispute or challenge the validity of any asserted claims under section 503(b)(9) of the
               Bankruptcy Code or the characterization of the structure of any such transaction or any
               document or instrument related to any creditor’s claim.

               The Debtors have excluded potential rejection damage claims of counterparties to
               executory contracts and unexpired leases that may or may not be rejected, to the extent
               such damage claims exist.

         11.   Setoffs. The Debtors routinely incur setoffs and net payments in the ordinary course of
               business. Such setoffs and nettings may occur due to a variety of transactions or disputes
               including, but not limited to, intercompany transactions, counterparty settlements, pricing
               discrepancies, rebates, returns, warranties, refunds, and negotiations and/or disputes
               between Debtors and their customers and/or suppliers. These normal, ordinary course
               setoffs and nettings are common to the retail industry. Due to the voluminous nature of
               setoffs and nettings, it would be unduly burdensome and costly for the Debtors to list each
               such transaction. Therefore, although such setoffs and other similar rights may have been
               accounted for when scheduling certain amounts, these ordinary course setoffs are not
               independently accounted for and, as such, are or may be excluded from the Debtors’
               Schedules and Statements. In addition, some amounts listed in the Schedules and
               Statements may have been affected by setoffs or nettings by third parties of which the
               Debtors are not yet aware. The Debtors reserve all rights to challenge any setoff and/or
               recoupment rights that may be asserted.

         12.   Employee Claims. The Bankruptcy Court entered a final order granting authority to, but
               not requiring, the Debtors to pay prepetition employee wages, salaries, benefits and other
               related obligations. The Debtors currently expect that most prepetition employee claims
               for wages, salaries, benefits and other related obligations either have been paid or will be
               paid in the ordinary course of business and therefore, the Schedules and Statements do not
               include such claims. Notwithstanding the foregoing, the Debtors reserve their rights to

26804063.1
                                                          5
                       Case 20-11670-KBO           Doc 5       Filed 07/22/20   Page 7 of 33




                (i) evaluate whether to modify or terminate any employee plan or program and (ii) modify
                or terminate, with respect to discretionary obligations, or seek to modify or terminate any
                such plans or programs.

         13.    Addresses of Employees. The Debtors have attempted to list each of their current
                employees' addresses as the Debtors’ corporate address where reasonably possible or
                alternatively have indicated “Address on File” to protect the privacy of the Debtors’
                employees. The Debtors have served and will continue to serve all necessary notices,
                including notice of the claims bar date, to the actual address of each of the Debtors’
                employees.

         14.    Intercompany Items. Receivables and payables among the Debtors and among the
                Debtors and their non-Debtor affiliates are reported on Schedule A/B-11 and Schedule E/F,
                respectively, per the Debtors’ unaudited books and records. The listing of any amounts
                with respect to such receivables and payables is not, and should not be construed as, an
                admission of the characterization of such balances as debt, equity, or otherwise. For the
                avoidance of doubt, the Debtors reserve all rights, claims, and defenses in connection with
                any and all intercompany receivables and payables, including with respect to the
                characterization of intercompany claims, loans, and notes. Due to historical accounting
                practices, the Debtors may have been unable to ascertain with precision certain
                intercompany balances among specific Debtors and among Debtors and non-Debtor
                affiliates. As a result, the intercompany balances listed on Schedules E/F or A/B may vary
                from the Debtors’ audited financial statements. These balances have been calculated
                consistent with historical practice. The Debtors reserve their rights, but are not required, to
                amend the Schedules and Statements if additional balances are identified.

                                                     Schedules

         Schedule A/B – Real and Personal Property

                 Schedule A/B, Parts 1 and 2 – Cash and Cash Equivalents; Deposits and Prepayments.
         Details with respect to the Debtors’ cash management system and bank accounts are provided in
         the Motion of Debtors for Orders (I) Authorizing Continued Use of Existing Cash Management
         System, Including Maintenance of Existing Bank Accounts, Checks, and Business Forms,
         (B) Authorizing Continuation of Existing Deposit Practices, (C) Authorizing Continuation of
         Intercompany Transactions, and (D) Granting Administrative Claim Status to Postpetition
         Intercompany Claims [Docket No. 17] (the “Cash Management Motion”) and the interim order
         [Docket No. 132] and final order [Docket No. 497] granting the relief requested in the Cash
         Management Motion. A full schedule of the Debtors’ bank accounts is included in the Cash
         Management Motion. The Debtors’ cash balances are listed as of the Petition Date, June 23, 2020.

                Schedule A/B, Part 7 - Deposits, including security deposits and utility deposits. The
         Bankruptcy Court entered that certain Interim Order (A) Prohibiting Utility Companies From
         Altering or Discontinuing Service on Account of Prepetition Invoices, (B) Approving Deposit as
         Adequate Assurance of Payment, (C) Establishing Procedures for Resolving Requests by Utility
         Companies for Additional Assurance of Payment, and (D) Authorizing Payment of Any Prepetition
         Service Fees [Docket No. 123] on June 25, 2020, and that certain Final Order (A) Prohibiting
26804063.1
                                                           6
                        Case 20-11670-KBO          Doc 5       Filed 07/22/20   Page 8 of 33




         Utility Companies From Altering or Discontinuing Service on Account of Prepetition Invoices,
         (B) Approving Deposit as Adequate Assurance of Payment, (C) Establishing Procedures for
         Resolving Requests by Utility Companies for Additional Assurance of Payment, and (D)
         Authorizing Payment of Any Prepetition Service Fees [Docket No. 501] on July 21, 2020,
         authorizing the Debtors to provide adequate assurance of payment for future utility services,
         including an initial deposit in the amount of $974,000. Such deposits are not listed on Schedule
         A/B, Part 2, which has been prepared as of Petition Date. The Debtors’ deferred compensation
         program includes investments that are maintained outside of the Debtor’s possession in an account
         maintained by a Rabbi Trust.

                Schedule A/B, Part 8 - Prepayments, including prepayments on executory contracts, leases,
         insurance, taxes, and rent. For GNC Holdings, Inc., the amounts listed do not include prepayments
         for Employees related to future services.

                 Schedule A/B, Part 9 – Charitable contributions. The identified charitable contributions
         represent the contributions that the Debtors track, however, the Debtors also give away
         miscellaneous items in the ordinary course of business that are not tracked and are therefore not
         included in the schedule. In addition, in some instances the company collects charitable
         contributions from third parties for donation to charity. These collections and distributions are not
         identified.

                Schedule A/B, Part 11. Intercompany Notes between Debtors relating to:

                       (i) the Note between GNC Parent LLC and GNC Funding, Inc., for a principle
                amount of $622,108,698. A payment of $148,553,512 on the intercompany loan was made
                on February 13, 2019, in connection with transferring proceeds from GNC Holdings, Inc.
                down to General Nutrition Centers, Inc.;

                        (ii) the Note, dated as of September 8, 2015, by and between the GNC Holding,
                Inc. and GNC Nutrition Centers, Inc., for a principle amount of $164,300,000. A payment
                of $19,679,227 on the intercompany loan was made on June 4th, 2019 in connection with
                transferring convertible debt repurchase proceeds from GNC Holdings, Inc. down to
                General Nutrition Centers, Inc., and

                        (iii) the Historical loan between General Nutrition Centers, Inc. and GNC Nutrition
                Centres Company for the launch of GNC Canada. All other intercompany transactions are
                listed on Schedule A/B, Part 11. Question 17 and Schedule E/F Part 2 as applicable

                Schedule A/B, Part 15 - Non-publicly traded stock and interests in incorporated and
         unincorporated businesses, including any interest in an LLC, partnership, or joint venture. The
         Debtors’ ownership interests in their subsidiaries and joint ventures are shown at net book value.
         The Debtors have not performed a valuation regarding such ownership interests.

                Schedule A/B, Part 21 - Finished goods, including goods held for resale. Inventory is
         shown as of the Petition Date and includes capitalized freight and overhead, any consigned
         inventory either in our possession, as well as inventory adjustments. Inventory is shown net of
         reductions for shrink, lower of cost or market, and inventory write-off reserves, as well as the
         unamortized portion of vendor entitlements and other credits not recorded at the SKU level.
26804063.1
                                                           7
                        Case 20-11670-KBO          Doc 5       Filed 07/22/20    Page 9 of 33




                 Schedule A/B, Part 25 - Has any of the property listed in Part 5 been purchased within 20
         days before the bankruptcy was filed? The amount listed represents receipts of inventory in the
         20 days prior to the Petition Date (other than inventory received under a consignment
         arrangement), which is not necessarily consistent with the date of purchase. In addition, there can
         be no assurance that a portion of these receipts were not sold to third parties or transferred prior to
         the Petition Date.

                Schedule A/B, Part 39-45 – Office Furniture, Fixtures, and Equipment; and Collectibles.
         Dollar amounts are presented net of accumulated depreciation and other adjustments.

                  Schedule A/B, 54-58 Real property is reported at book value, net of accumulated
         depreciation on buildings and improvements. The Debtors may have listed certain assets as real
         property when such assets are in fact personal property, or the Debtors may have listed certain
         assets as personal property when such assets are in fact real property. The Debtors reserve all of
         their rights to recategorize or recharacterize such asset holdings to the extent the Debtors determine
         that such holdings were listed incorrectly.

                 All store leases are included in the valuation on Schedule A/B and listed individually on
         Schedule G, regardless of whether such lease is considered an executory contract or an interest in
         real property in the relevant jurisdiction. The Debtors’ inclusion of such leases and agreements on
         Schedules A/B and G is not indicative of whether the Debtors consider such leases and agreements
         unexpired leases or executory contracts.

                 Schedule A/B, Part 61 – Domain names and websites – The Debtors own almost 580 URL
         names, the majority of which are not in use. The Debtors have not listed all the URL names but
         retain their ownership rights over these assets.

                Schedule A/B, Part 65 - Goodwill. The amount listed as General Nutrition Corporation’s
         goodwill reflect the results of General Nutrition Corporation’s annual goodwill impairment
         analysis.

                 Schedule A/B, Part 72 - Tax refunds and unused net operating losses (NOLs). The Debtors
         update NOLs annually when tax returns are filed. The Debtor’s NOL estimate is as of year-end
         2019 since the Debtors will not file 2019 tax returns until the fall of 2020. The amounts listed for
         state and federal NOLs include estimates based on book income.

                  Schedule A/B, Part 74 and 75 – Causes of action and other claims. The Debtors attempted
         to list known causes of action and other claims. Potential preference actions and/or fraudulent
         transfer action were not listed because the Debtors have not completed an analysis of such potential
         claims. The Debtors’ failure to list any cause of action, claim, or right of any nature is not an
         admission that such cause of action, claim, or right does not exist, and should not be construed as
         a waiver of such cause of action, claim, or right.

                Schedule A/B, Part 77 - Other property of any kind not already listed. Third party inventory
         from US vendors to Canada, intercompany receivable transactions, including periodic dividend
         payment from non-Debtor GNC Korea Limited to Debtor General Nutrition Corporation and
         intercompany notes are listed on Schedule A/B Part 11.

26804063.1
                                                           8
                       Case 20-11670-KBO           Doc 5     Filed 07/22/20      Page 10 of 33




                 Other Contingent and Unliquidated Claims or Causes of Action of Every Nature, including
         Counterclaims of the Debtor and Rights to Setoff Claims. In the ordinary course of business, the
         Debtors may have accrued, or may subsequently accrue, certain rights to counter-claims, cross-
         claims, setoffs, refunds with their customers and suppliers, or potential warranty claims against
         their suppliers. Additionally, certain of the Debtors may be party to pending litigation in which the
         Debtors have asserted, or may assert, claims as a plaintiff or counter-claims and/or cross-claims as
         a defendant. Because certain of these claims are unknown to the Debtors and not quantifiable as
         of the Petition Date, they may not be listed on Schedule A/B, Part 11.

         Schedule D – Creditors Holding Claims Secured by Property

                 Except as otherwise ordered by the Bankruptcy Court, the Debtors reserve their rights to
         dispute or challenge the validity, perfection or immunity from avoidance of any lien purported to
         be granted or perfected in any specific asset for the benefit of a secured creditor listed on a Debtor’s
         Schedule D. Moreover, although the Debtors may have scheduled claims of various creditors as
         secured claims, the Debtors reserve all rights to dispute or challenge the secured nature of any such
         creditor's claim or the characterization of the structure of any such transaction or any document or
         instrument (including without limitation, any intercompany agreement) related to such creditor's
         claim.

                 In certain instances, a Debtor may be a co-obligor with respect to scheduled claims of other
         Debtors. No claim set forth on the Schedule D of any Debtor is intended to acknowledge claims
         of creditors that are or may be otherwise satisfied or discharged.

                 The descriptions provided in Schedule D are intended only to be a summary. Reference to
         the applicable loan agreements and related documents is necessary for a complete description of
         the collateral and the nature, extent and priority of any liens. Nothing in these Global Notes or the
         Schedules and Statements shall be deemed a modification or interpretation of the terms of such
         agreements.

                 Except as specifically stated herein, real property lessors, utility companies and other
         parties which may hold security deposits have not been listed on Schedule D. The Debtors have
         not included parties that may believe their Claims are secured through setoff rights or inchoate
         statutory lien rights.

                 By listing a party on Schedule D based on a UCC-1 filing, the Debtors are not conceding
         that such party actually holds a perfected, unavoidable security interest in the asset that is the
         subject of such filing, and reserves all rights as set forth in these Global Notes.

         Schedule E/F – Creditors Holding Unsecured Claims

                 Pursuant to the Interim Order Authorizing the Payment of Prepetition Taxes and Fees
         [Docket No. 122] and the Final Order Authorizing the Payment of Prepetition Taxes and Fees
         [Docket No. 475] (together, the “Taxes Orders”), the Debtors have been granted the authority to
         pay, in their discretion, certain tax liabilities that accrued prepetition. Accordingly, any unsecured
         priority claims based upon prepetition tax accruals that have been paid pursuant to the Taxes
         Orders are not listed on Schedule E. However, the Debtors do list any ongoing tax audits and
26804063.1
                                                            9
                       Case 20-11670-KBO           Doc 5     Filed 07/22/20     Page 11 of 33




         unclaimed property. The Debtors have made a reasonable effort to list all known taxing authorities.
         The Debtors acknowledge the possibility that information related to material tax accruals may be
         discovered subsequent to the filing of the Schedules and Statements. The Debtors reserve the right
         to supplement or amend this response in the future if additional information becomes available.

                 Furthermore, pursuant to the Interim Order (A) Authorizing Payment of Certain
         Prepetition Workforce Obligations, (B) Authorizing Continuance of Workforce Programs,
         (C) Authorizing Payment of Withholding and Payroll-Related Taxes, and (D) Authorizing
         Payment of Prepetition Claims Owing to Workforce Program Administrators or Providers
         [Docket No. 130] and the Final Order (A) Authorizing Payment of Certain Prepetition Workforce
         Obligations, (B) Authorizing Continuance of Workforce Programs, (C) Authorizing Payment of
         Withholding and Payroll-Related Taxes, and (D) Authorizing Payment of Prepetition Claims
         Owing to Workforce Program Administrators or Providers [Docket No. 495], the Debtors received
         authority to pay certain prepetition obligations, including to pay employee wages and other
         employee benefits, in the ordinary course of business. The Debtors believe that any non-insider
         employee claims for prepetition amounts related to ongoing payroll and benefits, whether
         allowable as a priority or nonpriority claim, have been or will be satisfied, and such satisfied
         amounts are not listed.

                 In certain instances, a Debtor may be a guarantor with respect to scheduled claims of other
         Debtors. No claim set forth on the Schedule E/F of any Debtor is intended to acknowledge claims
         of creditors that are may be otherwise satisfied or discharged.

                 Certain of the Debtors’ liabilities do not lend themselves to identification of individual
         claims/claimants. Specifically, as of Petition Date, the Debtors estimated liabilities for the
         outstanding myGNC Rewards, PRO Access, store gift cards. Under the Final Order Authorizing
         the Debtors to (I) Maintain and Administer Prepetition Customer Programs and (II) Pay
         Prepetition Obligations Related Thereto [Docket No. 466] (the “Customer Programs Order”)
         entered on July 20, 2020, the Debtors’ have the authority to honor such customer programs and
         intend to do so. The myGNC Rewards and Pro Access programs include approximately twenty
         million and eight hundred thousand members as of the Petition Date, respectively. Debtors do not
         track and have no information about the holders of gift cards. As a result, such liabilities for valid,
         prepetition outstanding gift card balances, myGNC Rewards and Pro Access are listed in aggregate
         totals on Schedule E/F.

                Schedule E/F does not include certain deferred charges, deferred liabilities, accruals, or
         general reserves. Such amounts are, however, reflected on the Debtors’ books and records as
         required in accordance with GAAP. Such accruals are general estimates of liabilities and do not
         represent specific Claims as of the Petition Date.

                 Schedule E/F, Part 2, reflects certain prepetition amounts owing to counterparties to
         executory contracts and unexpired leases. Such prepetition amounts, however, may be paid in
         connection with the assumption or assumption and assignment of an executory contract or
         unexpired lease. In addition, Schedule E/F, Part 2, does not include claims that may arise in
         connection with the rejection of any executory contracts or unexpired leases, if any, that may be
         rejected in these chapter 11 cases or, in the case of General Nutrition Centres Company, the CCAA
         proceeding.
26804063.1
                                                           10
                        Case 20-11670-KBO           Doc 5     Filed 07/22/20      Page 12 of 33




                 Item 4 – Others to be notified. The Debtors have listed their known creditors in Schedule
         E/F. To the extent attorneys have entered appearances on behalf of such creditors, those
         appearances are noted on the docket of the Debtors’ chapter 11 cases and are not separately listed
         in Item 4.

         Schedule G – Executory Contracts and Unexpired Leases

                 The businesses of the Debtors are complex and, while every effort has been made to ensure
         the accuracy of Schedule G, inadvertent errors or omissions may have occurred. The Debtors
         hereby reserve all of their rights to (i) dispute the validity, status or enforceability of any contracts,
         agreements or leases set forth in Schedule G and (ii) amend or supplement such Schedule as
         necessary. Furthermore, the Debtors reserve all of their rights, claims and causes of action with
         respect to the contracts and agreements listed on the Schedules, including the right to dispute or
         challenge the characterization or the structure of any transaction, document or instrument. The
         presence of a contract or agreement on Schedule G does not constitute an admission that such
         contract or agreement is an executory contract or an unexpired lease.

                 The contracts, agreements and leases listed on Schedule G may have expired or may have
         been modified, amended or supplemented from time to time by various amendments, restatements,
         waivers, estoppel certificates, letter and other documents, instruments and agreements that may
         not be listed therein. Certain of the real property leases listed on Schedule G may contain renewal
         options, guarantees of payments, options to purchase, rights of first refusal, rights to lease
         additional space and other miscellaneous rights. Such rights, powers, duties and obligations are
         not set forth on Schedule G. Additionally, the Debtors may be parties to various other agreements
         concerning real property, such as easements, rights of way, subordination, non-disturbance,
         supplemental agreements, amendments/letter agreements, title documents, consents, site plans,
         maps and other miscellaneous agreements. Such agreements, if any, are not set forth in
         Schedule G. Certain of the agreements listed on Schedule G may be in the nature of conditional
         sales agreements or secured financings.

         Schedule H - Co-Debtors

                 The Debtors have listed their prepetition debt as co-Debtor obligations on Schedule H.
         More information about the Debtors’ prepetition debt is contained in the Motion of the Debtors for
         Orders (I) Authorizing the Debtors to (A) Obtain Senior Secured Postpetition Financing,
         (B) Grant Liens and Superpriority Administrative Expense Status, (C) Use Cash Collateral of
         Prepetition Secured Parties, (II) Scheduling a Final Hearing Pursuant to Bankruptcy Rules
         4001(b) and 4001(c); and (III) Granting Related Relief [Docket No. 18]. The Debtors reserve all
         rights to amend Schedule H to the extent that guarantees associated with the Debtors’ executory
         contracts, unexpired leases, secured financings, debt instruments, and other agreements are
         identified. The Debtors have not listed any litigation-related co-defendants on Schedule H.
         Instead, all cross-claims affirmatively asserted by co-defendants, other than cross-claims that may
         have been “deemed” asserted against the Debtors and/or asserted solely as a procedural matter,
         can be found on Schedule E/F.



26804063.1
                                                            11
                       Case 20-11670-KBO           Doc 5     Filed 07/22/20     Page 13 of 33




                                                      Statements

                 Question 1 - Gross revenue from business. Revenue encompasses customer transactions
         related to retail product sales, consignment sales, wholesale sales, franchise support, license fees,
         advertising, shipping and other miscellaneous revenue. As is customary in the retail industry, sales
         are reflected net of returns and allowances, coupons, discounts, and shipping and handling.

               Question 2 – Non-business revenue. Non-business revenue includes such items as royalty
         income and domestic and international franchise fees.

                  Question 4 – Payments or other transfers of property made within 1 year before filing that
         benefitted any insider. Certain directors and executive officers of the Company are also directors
         and executive officers of certain of the Company’s Debtor and non-Debtor affiliates. To the extent
         payments to such individuals are not listed in the response on the Statements for such Debtor
         affiliates, they did not receive payment for their services as directors or executive officers of these
         entities. Certain of the Debtors’ directors and executive officers received distributions net of tax
         withholdings in the year preceding the Petition Date. The amounts listed reflect the gross amounts
         paid to such directors and executive officers rather than the net amounts after deducting for tax
         withholdings.

                 As noted on Footnote 10 of the Motion of Debtors for Orders (A) Authorizing Payment of
         Certain Prepetition Workforce Obligations, (B) Authorizing Continuance of Workforce Programs,
         (C) Authorizing Payment of Withholding and Payroll Related Taxes, and (D) Authorizing Payment
         of Prepetition Claims Owing to Workforce Program Administrators [Docket No. 18], the Debtors
         paid retention bonuses to certain Insider and non-Insider Employees on or about June 19, 2020.
         These payments to insiders are reflected in both Question 4 and Question 30.

                 Intercompany transactions are also listed to show transactions between both Debtor and
         Non-Debtor subsidiaries as applicable. The value of such transactions is recorded through
         intercompany accounts, which are reflected as the net change each month during the one-year
         period. A positive change on one Debtor’s intercompany account will be counter-balanced with a
         negative change on the counterparty Debtor’s intercompany account. As a result, Question 4 may
         include intercompany accounts that have both positive and negative changes. In addition, for the
         sake of completeness and out of an abundance of caution, the Debtors have listed transfers
         regardless of dollar value in their response to Question 4. The amounts listed reflect the gross
         amounts paid to such directors and executive officers rather than the net amounts after deducting
         for tax withholding.

                For clarity, payments to insiders are also listed on Question 30.

                 Question 6 - Setoffs. For a discussion of setoffs and nettings incurred by the Debtors, refer
         to prior Application of Vendor Credits and Setoff paragraphs of these Global Notes.

                Question 9 - List all gifts or charitable contributions the debtor gave to a recipient within
         2 years before filing this case unless the aggregate value of the gifts to that recipient is less than
         $1,000. ”Dates Given” reflects either the date the gift was made or the date of the
         acknowledgement letter, depending on available information.
26804063.1
                                                           12
                       Case 20-11670-KBO          Doc 5     Filed 07/22/20      Page 14 of 33




                Question 10 – All losses from fire, theft, or other casualty within 1 year before filing this
         case. The Debtors have included events that are not routine to the day-to-day operations of the
         business. Ordinary course shrink is not reflected in the Statements.

               Question 11 - Payments related to bankruptcy. The Debtors disbursements were made by
         General Nutrition Centers, Inc. As a result, payments related to bankruptcy are reflected on the
         Statement of General Nutrition Centers, Inc. only, but were made on behalf of all of the Debtors.

                 Question 12 - Self-settled trusts of which the debtor is a beneficiary. While the Debtors do
         not have any self-settled trusts, they are associated with other non-self-settled trusts, including
         those related to the deferred compensation plan.

                 Question 14 - Previous Addresses. Due to the voluminous nature of the Debtors’ store
         base and the undue burden involved in identifying and documenting all changes to store addresses
         over the last three years, the Debtors have not included store or distribution center addresses in the
         Statements.

                 Question 20 - Off-premises storage. The locations listed for off-premise storage do not
         include shippers that are holding goods in-transit, including but not limited to goods on ships, in
         trucks or in warehouses where they may be temporarily stored during the transport process.

                Question 21 - Property held for another. As of Petition Date, the Debtors were in
         possession of sample merchandise and other materials for Pro Box members. Under the Customer
         Program Order, the Debtors’ have the authority to honor such customer programs and intend to do
         so. As a result, such deposits are not included.

                 Question 22 - Has the debtor been a party in any judicial or administrative proceeding
         under any environmental law? The Debtors have not been involved in any significant
         environmental proceedings; however, the Debtors, since the advent of Proposition 65 in the State
         of California, have been involved in numerous actions thereunder, all of which are limited in
         nature. Proposition 65 is limited to California, therefore, the Debtor’s exposure relates only to
         store operations within California.

                 Question 26 - Books, Records and Financial Statements. Pursuant to the requirements of
         the Securities Exchange Act of 1934, as amended, GNC Holdings, Inc. has filed with the U.S.
         Securities and Exchange Commission (the “SEC”) reports on Form 8-K, Form 10-Q, and Form
         10-K. These SEC filings contain consolidated financial information relating to the Debtors.
         Additionally, consolidated financial information for the Debtors is posted on the company’s
         website at https://gnc.gcs-web.com/financials/sec-filings. Because the SEC filings and the website
         are of public record, the Debtors do not maintain records of the parties that requested or obtained
         copies of any of the SEC filings from the SEC or the Debtors. In addition, in the ordinary course
         of business, the Debtors provide certain parties, such as financial institutions, investment banks,
         debtholders, auditors, potential investors, vendors, and financial advisors, financial statements that
         may not be part of a public filing. The Debtors do not maintain complete lists or other records
         tracking such disclosures. As such, the Debtors have not provided full lists of these parties in their
         response to Statement Question 2


26804063.1
                                                          13
                       Case 20-11670-KBO          Doc 5    Filed 07/22/20     Page 15 of 33




                 Question 27 - Have any inventories of the debtor’s property been taken within 2 years
         before filing this case? The Debtors inventory product at their various store locations on a regular
         basis. In an effort to reduce the amount of disclosures that would be otherwise applicable—
         disclosures that could name thousands of store-level managers—the Debtors have only listed the
         General Nutrition Centers, Inc. Inventory Manager in response to Statements, Part 13,
         Question 27.

                Question 30 - Payments, distributions, or withdrawals credited or given to insiders. For a
         discussion of payments made to insiders by the Debtors, refer to Question 4 paragraph of these
         Global Notes.



                                          *       *       *       *      *




26804063.1
                                                          14
                                          Case 20-11670-KBO                                     Doc 5               Filed 07/22/20                        Page 16 of 33

 Fill in this information to identify the case:

 Debtor name            GNC International Holdings, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF DELAWARE

 Case number (if known)               20-11670
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $                    0.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $     760,368,532.07


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$     158,909,145.20


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $        919,277,677.27




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                   Case 20-11670-KBO                     Doc 5      Filed 07/22/20           Page 17 of 33

 Fill in this information to identify the case:

 Debtor name          GNC International Holdings, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         20-11670
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number
                                                                            GNC International
            3.1.     JPMorgan Chase Bank                                    Holdings Inc.                    8812                                             $0.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                           $0.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                   Case 20-11670-KBO                     Doc 5      Filed 07/22/20       Page 18 of 33

 Debtor         GNC International Holdings, Inc.                                             Case number (If known) 20-11670
                Name



                                                                                                     Valuation method used     Current value of
                                                                                                     for current value         debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     GNC Jersey One Limited                                         100%      %      None                                  Unknown




           15.2.     GNC South Africa (Pty) Ltd.                                    100%      %      None                                  Unknown




           15.3.     GNC Canada Holdings, Inc.                                      100%      %      None                                  Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                 $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                   Case 20-11670-KBO                     Doc 5      Filed 07/22/20       Page 19 of 33

 Debtor         GNC International Holdings, Inc.                                             Case number (If known) 20-11670
                Name


     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.
                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
            US Specialty Insurance Company - U720-85202 - Special
            Crime - Primary $10                                                                                                            Unknown


            Sentry Casualty Company - 90-05341-01 - Workers
            Compensation AOS                                                                                                               Unknown


            Sentry Casualty Company - 90-05341-02 - Workers
            Compensation HI and WI                                                                                                         Unknown


            Sentry Insurance a Mutual Company - 90-05341-03 -
            Business Auto                                                                                                                  Unknown


            Sentry Insurance a Mutual Company - 90-05341-04 -
            Business Auto - MA                                                                                                             Unknown


            Federal Insurance Company - 7498-01-84 - Products
            Liability                                                                                                                      Unknown


            Lloyd's through RT Specialty - LSR-XS-00475-19 -
            Excess Liability                                                                                                               Unknown


            National Fire & Marine Ins. Co. - 42-XSF-100394-06 -
            Excess Liability - Berkshire Hathaway                                                                                          Unknown


            Great American Ins. Co. of NY - EXC 2969789 - Excess
            Liability - Products Liability                                                                                                 Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                   Case 20-11670-KBO                     Doc 5      Filed 07/22/20       Page 20 of 33

 Debtor         GNC International Holdings, Inc.                                             Case number (If known) 20-11670
                Name

           Columbia Casualty - ADE 2067457946 - Excess Liability
           Products Liability - $10M X $65M                                                                                         Unknown



           Lloyd's - 17976U19 - Excess Liability                                                                                    Unknown



           Lloyd's - 17974U19 - Excess Liability                                                                                    Unknown



           Lloyd's - 17975U19*(Directly Procured) - Excess Liability                                                                Unknown


           Chubb Bermuda - GNC-2109/CMOCC01 - Excess
           Liability - Chubb Bermuda                                                                                                Unknown


           Federal Insurance Company - 7498-01-83 - Commercial
           General Liability                                                                                                        Unknown



           Great Northern - 3570-34-68 - International Package                                                                      Unknown


           Zurich American Ins. Company - PPR4452262-00 -
           Commercial Property                                                                                                      Unknown



           Lloyd's - B080122091M20 - Excess Stock Through Put                                                                       Unknown


           Starr Indemnity & Liability Company - 1000232992-01 -
           Non-Owned Aircraft Liability                                                                                             Unknown


           Beazley Insurance Company, Inc. - V16770190601 -
           Cyber Media Liability                                                                                                    Unknown


           Greenwich Insurance Company - MTE 9033894 03 -
           Cyber Excess Liability                                                                                                   Unknown



           Lloyd's - 20MRSNU51401 - Stock Through Put                                                                               Unknown



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                   Case 20-11670-KBO                     Doc 5      Filed 07/22/20       Page 21 of 33

 Debtor         GNC International Holdings, Inc.                                             Case number (If known) 20-11670
                Name


 78.       Total of Part 11.                                                                                                           $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                      Case 20-11670-KBO                              Doc 5            Filed 07/22/20                 Page 22 of 33

 Debtor          GNC International Holdings, Inc.                                                                    Case number (If known) 20-11670
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                          $0.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                       Case 20-11670-KBO                     Doc 5           Filed 07/22/20        Page 23 of 33

 Fill in this information to identify the case:

 Debtor name          GNC International Holdings, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)              20-11670
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
        JPMORGAN CHASE BANK,
 2.1                                                                                                                 $275,000,000.00                   Unknown
        N.A. AS ADMINISTRAT                           Describe debtor's property that is subject to a lien
        Creditor's Name
        PO BOX 4475
        CAROL STREAM, IL
        60197-4475
        Creditor's mailing address                    Describe the lien
                                                      FILO Term Loan (LIBOR + 7.00%)
        ccs-commcard-payments@                        Is the creditor an insider or related party?
        chase.com                                      No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



        JPMORGAN CHASE BANK,
 2.2                                                                                                                  $60,000,000.00                   Unknown
        N.A. AS ADMINISTRAT                           Describe debtor's property that is subject to a lien
        Creditor's Name
        PO BOX 4475
        CAROL STREAM, IL
        60197-4475
        Creditor's mailing address                    Describe the lien
                                                      $81 million secured revolving credit facility,
                                                      expires Fiscal 2022 (ABL)
        ccs-commcard-payments@                        Is the creditor an insider or related party?
        chase.com                                      No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number



Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                     Case 20-11670-KBO                       Doc 5           Filed 07/22/20         Page 24 of 33

 Debtor       GNC International Holdings, Inc.                                                        Case number (if known)    20-11670
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       JPMORGAN CHASE BANK,
 2.3                                                                                                                       $2,818,776.38   Unknown
       N.A. AS ADMINISTRAT                            Describe debtor's property that is subject to a lien
       Creditor's Name
       PO BOX 4475
       CAROL STREAM, IL
       60197-4475
       Creditor's mailing address                     Describe the lien
                                                      Term Loan Tranche B-2 term loan facility,
                                                      (LIBOR + 8.75%) - Interest
       ccs-commcard-payments@                         Is the creditor an insider or related party?
       chase.com                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       JPMORGAN CHASE BANK,
 2.4                                                                                                                       $1,563,451.00   Unknown
       N.A. AS ADMINISTRAT                            Describe debtor's property that is subject to a lien
       Creditor's Name
       PO BOX 4475
       CAROL STREAM, IL
       60197-4475
       Creditor's mailing address                     Describe the lien
                                                      FILO Term Loan Swap (LIBOR + 7.00%)
       ccs-commcard-payments@                         Is the creditor an insider or related party?
       chase.com                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       JPMORGAN CHASE BANK,
 2.5                                                                                                                       $1,426,027.78   Unknown
       N.A. AS ADMINISTRAT                            Describe debtor's property that is subject to a lien




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                     Case 20-11670-KBO                       Doc 5           Filed 07/22/20         Page 25 of 33

 Debtor       GNC International Holdings, Inc.                                                        Case number (if known)      20-11670
              Name

       Creditor's Name
       PO BOX 4475
       CAROL STREAM, IL
       60197-4475
       Creditor's mailing address                     Describe the lien
                                                      FILO Term Loan (LIBOR + 7.00%) - Interest
       ccs-commcard-payments@                         Is the creditor an insider or related party?
       chase.com                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       JPMORGAN CHASE BANK,
 2.6                                                                                                                           $524,333.33   Unknown
       N.A. AS ADMINISTRAT                            Describe debtor's property that is subject to a lien
       Creditor's Name
       PO BOX 4475
       CAROL STREAM, IL
       60197-4475
       Creditor's mailing address                     Describe the lien
                                                      FILO Term Loan Swap (LIBOR + 7.00%) -
                                                      Interest
       ccs-commcard-payments@                         Is the creditor an insider or related party?
       chase.com                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       JPMORGAN CHASE BANK,
 2.7                                                                                                                           $524,238.30   Unknown
       N.A. AS ADMINISTRAT                            Describe debtor's property that is subject to a lien
       Creditor's Name
       PO BOX 4475
       CAROL STREAM, IL
       60197-4475
       Creditor's mailing address                     Describe the lien
                                                      $81 million secured revolving credit facility,
                                                      expires Fiscal 2022 (ABL) - Inter
       ccs-commcard-payments@                         Is the creditor an insider or related party?
       chase.com                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                     Case 20-11670-KBO                       Doc 5           Filed 07/22/20         Page 26 of 33

 Debtor       GNC International Holdings, Inc.                                                        Case number (if known)      20-11670
              Name

       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       JPMORGAN CHASE BANK,
 2.8                                                  Describe debtor's property that is subject to a lien              $410,833,804.39      Unknown
       N.A., AS ADMINISTRA
       Creditor's Name
       PO BOX 4475
       CAROL STREAM, IL
       60197-4475
       Creditor's mailing address                     Describe the lien
                                                      Term Loan Tranche B-2 term loan facility,
                                                      (LIBOR + 8.75%)
       ccs-commcard-payments@                         Is the creditor an insider or related party?
       chase.com                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       JPMORGAN CHASE BANK,
 2.9                                                                                                                       $7,426,387.00     Unknown
       N.A., AS ADMINISTRA                            Describe debtor's property that is subject to a lien
       Creditor's Name
       PO BOX 4475
       CAROL STREAM, IL
       60197-4475
       Creditor's mailing address                     Describe the lien
                                                      Term Loan Tranche B-2 Swap, (LIBOR +
                                                      8.75%)
       ccs-commcard-payments@                         Is the creditor an insider or related party?
       chase.com                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   JPMORGAN CHASE BANK,
 0     N.A., AS ADMINISTRA                            Describe debtor's property that is subject to a lien                     $251,513.89   Unknown


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                     Case 20-11670-KBO                       Doc 5           Filed 07/22/20         Page 27 of 33

 Debtor       GNC International Holdings, Inc.                                                        Case number (if known)   20-11670
              Name

       Creditor's Name
       PO BOX 4475
       CAROL STREAM, IL
       60197-4475
       Creditor's mailing address                     Describe the lien
                                                      Term Loan Tranche B-2 Swap, (LIBOR +
                                                      8.75%) - Interest
       ccs-commcard-payments@                         Is the creditor an insider or related party?
       chase.com                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.




      Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $760,368,532.07
 3.

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case 20-11670-KBO                       Doc 5         Filed 07/22/20                 Page 28 of 33

 Fill in this information to identify the case:

 Debtor name         GNC International Holdings, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)          20-11670
                                                                                                                                                      Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $847,257.20
           BNY MELLON TRUST COMPANY, N.A., AS
           THE
           TRUSTEE                                                            Contingent
           PO BOX 4475                                                        Unliquidated
           Carol Stream, IL 60197                                             Disputed
           Date(s) debt was incurred Convertible Notes -
                                                                             Basis for the claim:
           8/10/2015 - Interest
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $158,061,888.00
           BNY MELLON TRUST COMPANY, N.A., AS
           THE
           TRUSTEE                                                            Contingent
           PO BOX 4475                                                        Unliquidated
           Carol Stream, IL 60197                                             Disputed
           Date(s) debt was
                                                                             Basis for the claim:
           incurred Convertible        Notes - 8/10/2015
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the              Last 4 digits of
                                                                                                      related creditor (if any) listed?                    account number, if
                                                                                                                                                           any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                           0.00
 5b. Total claims from Part 2                                                                            5b.    +   $                 158,909,145.20


Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         48213                                                Best Case Bankruptcy
                                   Case 20-11670-KBO                       Doc 5       Filed 07/22/20             Page 29 of 33

 Debtor       GNC International Holdings, Inc.                                                    Case number (if known)   20-11670
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $              158,909,145.20




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                   Case 20-11670-KBO                 Doc 5      Filed 07/22/20             Page 30 of 33

 Fill in this information to identify the case:

 Debtor name         GNC International Holdings, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         20-11670
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules.   There is nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal            Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                   Case 20-11670-KBO                 Doc 5     Filed 07/22/20          Page 31 of 33

 Fill in this information to identify the case:

 Debtor name         GNC International Holdings, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         20-11670
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      See Schedule H                                                                                                     
                                                                                                                                D
             Attachment                                                                                                         
                                                                                                                                 E/F
                                                                                                                                G




Official Form 206H                                                         Schedule H: Your Codebtors                                        Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 20-11670-KBO            Doc 5     Filed 07/22/20     Page 32 of 33




In re GNC Holdings, Inc., et al., Case No. 20-11662
Schedule H: Codebtors



               ABL Revolving Credit Facility / FILO Term Loan Facility / Term Loan Facility
                    Role                               Debtor Entity
               Borrower         General Nutrition Centers, Inc.
               Guarantor        GNC Corporation
               Guarantor        General Nutrition Corporation
               Guarantor        General Nutrition Investment Company
               Guarantor        Lucky Oldco Corporation
               Guarantor        GNC Funding Inc.
               Guarantor        GNC International Holdings, Inc.
               Guarantor        GNC Government Services, LLC
               Guarantor        GNC Canada Holdings, Inc.
               Guarantor        General Nutrition Centres Company




                                       Convertible Senior Notes
                     Role                             Debtor Entity
               Issuer            GNC Holdings, Inc.
               Guarantor         GNC Parent LLC
               Guarantor         GNC Corporation
               Guarantor         General Nutrition Centers, Inc.
               Guarantor         General Nutrition Corporation
               Guarantor         General Nutrition Investment Company
               Guarantor         Lucky Oldco Corporation
               Guarantor         GNC Funding Inc.
               Guarantor         GNC International Holdings, Inc.
               Guarantor         GNC Government Services, LLC
               Guarantor         GNC Canada Holdings, Inc.
               Guarantor         General Nutrition Centres Company
                              Case 20-11670-KBO                    Doc 5           Filed 07/22/20       Page 33 of 33




Fill in this information to identify the case:

Debtor name         GNC International Holdings, Inc.

United States Bankruptcy Court for the:     DISTRICT OF DELAWARE

Case number (if known)     20-11670
                                                                                                                               Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
              Amended Schedule
              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
              Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       July 21, 2020                   X /s/ Tricia Tolivar
                                                           Signature of individual signing on behalf of debtor

                                                            Tricia Tolivar
                                                            Printed name

                                                            Authorized Signatory
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
